Title: To James Madison from James H. Blake, [27 August 1814]
From: Blake, James H.
To: Madison, James


        
          Dr. Sir,
          Saturday morning 7 OClock. [27 August 1814]
        
        I wrote you the inclosed last Even.g—but neither Horse or rider could then be procured to take it to you.
        I have been up all night patroleing the Streets & guarding public and private property—collecting arms & ammunition remaining dispersed about this City. And am happy to inform you all is perfectly still and quiet this morning. I observe this moment a few of our citizens returning. In haste your much obliged obedt. Servt.
        
          James H. Blake
        
      